Citation Nr: 0103686	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for trench mouth.

2.  Entitlement to service connection for bilateral frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
trench mouth related to active service.

2.  There is no medical evidence of a current diagnosis of 
frozen feet related to active service.


CONCLUSIONS OF LAW

1.  Trench mouth was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Frozen feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
trench mouth and frozen feet.  Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claims were filed.  However, in the subsequent statement of 
the case, rating decisions, and letters, the veteran was 
advised of the additional evidence required to substantiate 
his claims.  The veteran responded to the RO's communications 
with additional evidence and argument, therefore curing (or 
rendering harmless) any notification omission by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in 
September 1999.  In addition, the veteran was afforded the 
opportunity to have a personal hearing.  Therefore, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The veteran's service medical records, including the 
separation examination of October 1946, contain no 
complaints, findings, or diagnoses related to trench mouth or 
frostbite.  The veteran's personnel records show that he 
taught the operation and maintenance of heavy equipment and 
that he had no service outside the continental United States.

A January 1947 letter submitted by Frank L. Wiens, M.D., 
stated that he had treated the veteran for trench mouth in 
1946.  A July 1978 admission to Eastern State Hospital for 
schizophrenia noted that, other than diabetes, the veteran 
was in good physical condition.  Physical examination of the 
extremities found no deformities or edema.  A March to April 
1985 admission at St. John's Hospital for manic depressive 
disorder diagnosed the veteran with diabetes and chronic 
obstructive pulmonary disease.  Physical examination revealed 
no significant pathology and neurological evaluation was 
normal.

In March 1999, the RO requested that the veteran send medical 
evidence of his claimed disabilities.  The veteran did not 
respond.  During a VA dental and oral examination in 
September 1999, there was no pathology other than an atrophic 
maxilla and mandible.  Jaw function and movements were 
normal, with no jaw soreness or finding of trench mouth.

Based upon the above findings, the Board must find that the 
preponderance of the evidence is against an award of service 
connection for trench mouth or frozen feet.  The veteran has 
simply provided no evidence that he currently suffers from 
the claimed disabilities.  Although the service medical 
records contain no diagnosis of trench mouth, the letter from 
Dr. Wiens shows that the veteran was treated for trench mouth 
in 1946.  The Board finds this to be credible.  However, the 
veteran has provided no medical evidence that he suffered 
from trench mouth at any time since 1946 or that he currently 
has trench mouth.

As to the veteran's claim that he incurred frozen feet in 
service, the record is completely devoid of any diagnosis of 
frostbite.  The veteran also has not described the 
circumstances in which he allegedly incurred frozen feet.  
The service personnel records do not show that the veteran 
performed duties or assignments indicative of cold exposure 
during World War II.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the benefits 
sought on appeal must be denied.


ORDER

Service connection for trench mouth is denied.

Service connection for bilateral frozen feet is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

